Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                                     May 22 2014, 10:37 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

LEANNA WEISSMANN                                   GREGORY F. ZOELLER
Lawrenceburg, Indiana                              Attorney General of Indiana

                                                   MICHAEL GENE WORDEN
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

JEREMY RIFFERT,                                    )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )      No. 15A01-1310-CR-460
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE DEARBORN SUPERIOR COURT
                          The Honorable Sally A. Blankenship, Judge
                               Cause No. 15D02-1207-FD-396



                                          May 22, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BRADFORD, Judge
                                    CASE SUMMARY

       On July 16, 2012, Appellant-Defendant Jeremy Riffert operated a motor vehicle while

his driving privileges were suspended due to his status as a habitual traffic violator (“HTV”).

On July 17, 2012, Appellee-Plaintiff the State of Indiana (the “State”) charged Riffert with

Class D felony operating a vehicle as a HTV. On August 2, 2013, Riffert pled guilty to Class

D felony operation a vehicle as a HTV. Following a sentencing hearing, the trial court

sentenced Riffert to a term of 800 days to be served in the Indiana Department of Correction

(“DOC”). On appeal, Riffert contends that his 800-day sentence is inappropriate in light of

the nature of his offense and his character. We affirm.

                       FACTS AND PROCEDURAL HISTORY

       The factual basis entered during the June 21, 2013 guilty plea hearing provides that on

July 16, 2012, Riffert operated a motor vehicle while his driving privileges were suspended

due to his status as a HTV. On July 17, 2012, the State charged Riffert with Class D felony

operating a vehicle as a HTV. The State also charged Riffert with Class A misdemeanor

invasion of privacy, alleging that Riffert occupied a vehicle with a protected person in

violation of a valid protective order. On August 2, 2013, Riffert pled guilty to Class D felony

operation a vehicle as a HTV. In exchange for Riffert’s plea, the State agreed to dismiss the

invasion of privacy charge. The trial court accepted Riffert’s plea and entered a judgment of

conviction on the Class D felony operating a vehicle as a HTV charge. Following a

sentencing hearing, the trial court sentenced Riffert to a term of 800 days to be served in the

DOC. This appeal follows.

                                              2
                             DISCUSSION AND DECISION

       Riffert contends that his 800-day sentence is inappropriate in light of the nature of his

offense and his character. Indiana Appellate Rule 7(B) provides that we “may revise a

sentence authorized by statute if, after due consideration of the trial court’s decision, the

Court finds that the sentence is inappropriate in light of the nature of the offense and the

character of the offender.” The defendant bears the burden of persuading us that his sentence

is inappropriate. Sanchez v. State, 891 N.E.2d 174, 176 (Ind. Ct. App. 2008).

       With respect to the nature of Riffert’s offense, the record demonstrates that Riffert

knowingly operated a vehicle while his driving privileges were suspended. With regard to

his character, the record demonstrates that Riffert’s criminal history includes a felony

conviction for theft and numerous felony convictions for possession of marijuana. Riffert’s

criminal history also includes misdemeanor convictions for operating a vehicle while

intoxicated endangering a person and possession of marijuana, as well as numerous

misdemeanor convictions for driving while suspended. Riffert’s criminal history further

indicates that Riffert has violated the terms of his probation on numerous occasions. Riffert

has previously been incarcerated, yet has failed to modify his behavior and live a law-abiding

life. Riffert’s criminal history, coupled with his failure to reform his unlawful behavior,

reflects poorly on his character.

       Moreover, while Riffert accepted responsibility for his actions and pled guilty, we

observe that he received a benefit, i.e., the dismissal of an additional charge, in exchange for

his guilty plea. As such, we believe that Riffert’s decision to plead guilty more accurately

                                               3
represents a tactical decision than an indicator of positive character.

       In arguing that his 800-day sentence is inappropriate, Riffert acknowledges that his

sentence is less than the three-year maximum permitted under Indiana’s sentencing

guidelines, see Ind. Code § 35-50-2-7, but argues that an advisory sentence of one and one-

half years would be more appropriate.1 We note, however, that our standard of review on

appeal is not whether a different sentence would be more appropriate but rather whether that

imposed by the trial court was inappropriate. Here, taking the facts relating to the nature of

Riffert’s offense and his character into consideration, we conclude that Riffert has failed to

prove that his 800-day sentence is inappropriate.

       The judgment of the trial court is affirmed.

RILEY, J., and ROBB, J., concur.




       1
           By our calculations, 800-days equals approximately two and two-tenths years.
                                                    4